Citation Nr: 1021950	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active military service from September 1967 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Washington, DC. 

In a July 2008 decision, the Board remanded this claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to non-combat 
related stressors; specifically, that he was struck on the 
head twice and that he was falsely accused and was 
subsequently court marshaled.  The Board notes that the 
veteran's service medical records reveal that he was struck 
on the head. 

In addition, it is noted that several of the VA treatment 
record show the Veteran does have a diagnosed psychiatric 
disorder, albeit not a diagnosis for PTSD.  Specifically, the 
Veteran underwent a VA examination in February 2009 and was 
diagnosed with major depressive disorder.  However, the 
examiner did not give an opinion as to whether the major 
depressive disorder was related to service.   In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) noted that the Board 
should considered alternative current conditions within the 
scope of the filed claim.  Id.  The Board has preliminarily 
reviewed the case at hand and finds that Clemons is 
applicable here.  Notably, while this claim has been 
adjudicated by the RO and certified to the Board as a claim 
for service connection for PTSD, the Veteran has also been 
diagnosed with a psychotic disorder as the February 2009 VA 
examiner diagnosed the Veteran with major depressive 
disorder.

As indicated under Clemons, this other diagnosis should be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  If any 
identified records cannot be obtained, a memorandum should be 
included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were not 
fully successful. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal, now characterized as service 
connection for a psychiatric disorder, to 
include PTSD.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim, in terms of 38 
C.F.R. §§ 3.303, 3.307, and 3.309, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

2.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records.  If any identified 
records cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures. undertaken to attempt to 
find the records and why such attempts 
were not fully successful.

3.  After all the available records have 
been obtained, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination for the following purpose: to 
determine (a) whether the Veteran has a 
psychiatric disorder (including 
symptomatology that satisfies the 
required criteria under DSM-IV for a 
diagnosis of PTSD as defined under 38 
C.F.R. § 4.125); and, if so, then (b) to 
ascertain whether any such diagnosed 
disorder is related to service.  The 
examiner should specifically indicate 
whether or not the Veteran has a 
diagnosis of PTSD (under 38 C.F.R. § 
4.125) due to a corroborated stressor 
event.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.

For any other psychiatric disorder 
diagnosed, the examiner should provide a 
medical opinion indicating whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
condition is related to service.

Adequate reasons and bases for any 
opinion rendered must be provided.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all the findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims 
folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.

4.  Then, the claim for service 
connection for a psychiatric disorder, to 
include PTSD, should be readjudicated.  
If the determination of this claim 
remains unfavorable, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative.  
This Supplemental Statement of the Case 
must include the provisions of 38 C.F.R. 
§§ 3.303, 3.307, and 3.309. 

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


